946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence R. BEGLEY, Petitioner,v.WESTMORELAND COAL COMPANY, INCORPORATED, Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 91-1614.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 21, 1991.Decided Oct. 7, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (86-4911-BLA)
Clarence R. Begley, petitioner pro se.
Ann Brannon Rembrandt, Jackson & Kelly, Charleston, W.Va., Michael John Denney, C. William Mangum, United States Department of Labor, Washington, D.C., for respondent.
Ben.Rev.Bd.
AFFIRMED.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Clarence R. Begley seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. § 901 et seq.   Our review of the record and the Board's decision and order discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the Board.   Begley v. Westmoreland Coal Co., No. 88-2498-BLA (BRB Apr. 17, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.